Citation Nr: 0120914	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-12 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder and, if so, whether all of the evidence of 
record both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran had over 23 years of active service including 
from May 1974 to November 1977.

The current matter comes before the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material had not 
been submitted to reopen the veteran's claim seeking 
entitlement to service connection for aortic valve disease.  
Following receipt of additional medical evidence, the RO 
found, in an April 2001 supplemental statement of the case 
that new and material evidence had been submitted in the form 
of recent private medical treatment records primarily from 
the 1990s.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that regardless of the RO's 
action in determining whether new and material evidence has 
been submitted, the Board still has a legal duty to consider 
that same issue.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the Board construes the current issue to be 
whether new and material evidence has been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection for aortic valve disease and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.


FINDINGS OF FACT

1.  In July 1998, the RO denied reopening the veteran's claim 
for entitlement to service connection for congenital aortic 
valve disease with aortic stenosis and insufficiency and 
chest pain.  The veteran was notified of that decision and of 
his appellate rights, but did not appeal.

2.  The evidence submitted since the July 1998 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The July 1998 rating decision that denied reopening of 
the veteran's claim for entitlement to service connection for 
congenital aortic valve disease with aortic stenosis and 
insufficiency and chest pain is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  Evidence submitted since the July 1998 rating decision is 
new and material and the claim for entitlement to service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence Received Prior to July 1998

Service medical records are negative as to the presence of 
any cardiovascular disease by sign or symptom during service.  
Service medical records do show that in 1969 a diastolic 
murmur was noted, but no cardiac symptoms were identified at 
that time.  Subsequent service electrocardiograms (EKGs) 
showed some irregularities, but again no significant cardiac 
symptomatology was noted on clinical evaluations during the 
remainder of the veteran's service.

A cardiology consultation in association with the veteran's 
retirement examination revealed aortic valve disease, 
probably related to a congenital bicuspid aortic valve 
defect, manifested by murmurs of aortic stenosis and 
insufficiency.  It was noted the disorder was very minimal in 
degree and hemodynamically insignificant.

On initial VA examination in March 1978, the only pertinent 
notations were a history of heart murmur since 1969 and a 
finding of a diastolic and systolic murmur at the aortic 
area.  There was no other symptomatology reported.  

An April 1978 rating decision denied entitlement to 
congenital aortic valve disease with aortic stenosis and 
insufficiency and chest pain.  The veteran did not appeal 
that determination.

Private medical records dated in October 1985 show the 
veteran underwent cardiac catheterization which revealed 
II/IV+ aortic regurgitation and mild aortic stenosis.  
Hospital records dated in January 1996 show the veteran 
underwent single vessel bypass surgery and aortic valve 
replacement.

In September 1997, the veteran, in essence, requested his 
claim for entitlement to service connection for a heart 
disorder be reopened.  

In a July 1998 rating decision, the RO denied reopening the 
veteran's claim.  The RO noted the new evidence submitted in 
support of the veteran's claim demonstrated no reasonable 
possibility that the previous determination would be changed.

Evidence Received After July 1998

In August 1998 the veteran requested his claim for a heart 
disorder be reopened.  

The RO denied reopening the veteran's claim in a March 1999 
rating decision.

In his notice of disagreement the veteran reported he had 
been treated for a heart disorder during active service from 
1969 to 1972 at Lakenheath, England.

A February 2001 VA cardiology examination revealed congenital 
aortic valve disease with aortic valve replacement, 
arteriosclerotic heart disease with a history of coronary 
artery bypass, and chronic atrial fibrillation.  It was the 
examiner's opinion that the veteran's aortic valve disorder 
was a congenital defect which over time progressed to more 
stenosis which was unrelated to his arteriosclerotic heart 
disease.  

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in July 1998 the RO denied reopening the 
veteran's claim for entitlement to service connection for a 
heart disorder.  The veteran was notified by correspondence 
dated July 31, 1998, but did not appeal; therefore, the 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2000).

The Board notes that the July 1998 rating decision was based 
upon a determination that the evidence of record demonstrated 
the veteran's heart disorder was a congenital disorder 
unrelated to an injury or disease incurred in or aggravated 
by active service.  The evidence added to the claims file 
since that decision includes private and VA medical evidence 
showing the veteran was treated for heart disorders after 
service.

The Board also notes that, generally, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA compensation.  See 38 C.F.R. § 3.303(c) (2000).  
However, a VA General Counsel precedent opinion has held that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which pre-exist service and progress at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (O.G.C. Prec. 67-90).  
In a separate opinion, the General Counsel found that 
service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which when considered in light of 
applicable VA law bears directly and substantially upon the 
specific matter under consideration and that "new and 
material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.

Although the record includes a report of a February 2001 VA 
cardiology examination, the Board notes the examiner failed 
to discuss matters pertinent to an adequate determination of 
the claim.  Therefore, the Board finds additional development 
is required.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a heart 
disorder, the claim is reopened.  To this extent, the appeal 
is granted. 


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  As 
noted above, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of medical treatment 
received for his heart disorder and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be requested to 
provide specific information as to the 
treatment he received for a heart disorder 
during active service.  Upon receipt of 
any additional information, the RO should 
request the appropriate service department 
agency conduct a specific search for any 
available service medical records.  All 
records obtained should be added to the 
claims folder.

3.  Thereafter, the veteran's claims file 
should be returned to the February 2001 VA 
examiner, if available, for clarification 
of the provided opinion or reviewed by a 
VA cardiology specialist for the requested 
opinions.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
should perform any examinations, tests, or 
studies deemed necessary for an accurate 
assessment.  

The examiner is specifically requested to 
provide opinions as to (1) Whether the 
veteran's present heart disabilities are 
due to an injury or disease incurred in or 
aggravated by active service or manifest 
to a degree of 10 percent within one year 
of his separation from service, as opposed 
to a defect of congenital, developmental 
or familial origin and (2) Whether the 
veteran has a present heart disability due 
to a congenital or developmental disease 
that underwent an increase in disability 
during service beyond the natural progress 
of the disease.  A complete rationale 
should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should undertake a de novo review 
of the entire record to determine if all 
of the evidence, both old and new, 
warrants a grant of entitlement to service 
connection for a heart disorder.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



